Title: To George Washington from George Clinton, 4 May 1782
From: Clinton, George
To: Washington, George


                        
                            Sir
                            Poughkeepsie May 4th 1782
                        
                        At the earnest Importunity of Coll Brinckerhoff I have consented that his Wife and Mrs Adrianse, with Major
                            Wykoff to accompany them, visit their Relations in Queens County on Long Island; and I shall be happy in their obtaining a
                            Flag from your Excellency for the Purpose.
                        I can recommend Major Wykoff as a Gentleman of indisputable attachment to the Cause of his Country; and
                            meriting the fullest Confidence. I have the Honor to be with the highest Respect & Esteem Your Excellency’s most
                            Obedt Servt
                        
                            Geo: Clinton
                        
                    